Citation Nr: 0739144	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  05-03 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to a total evaluation based on individual 
unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 



INTRODUCTION

The veteran served on active duty from March 1944 to May 1946 
and from January 1948 to March 1949.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in May 2007.  
That development was completed, and the case has since been 
returned to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand:  To obtain the veteran's Social Security 
Administration records and to allow for the initial 
consideration of additional evidence by the RO.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).  In this case, the Board observes that the 
veteran is in receipt of monthly benefits from the Social 
Security Administration (SSA).  In this regard, the veteran 
indicated in a June 2005 statement that he began receiving 
SSA benefits in 1976.  However, the decision to grant 
benefits and the records upon which that decision was based 
are not associated with the claims file.  Under 38 U.S.C.A. § 
5107(a), VA's duty to assist specifically includes requesting 
information from other Federal departments or agencies.  
Where there has been a determination that the veteran is 
entitled to SSA benefits, the records concerning that 
decision are often needed by the VA for evaluation of pending 
claims and must be obtained. See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Therefore, the RO should obtain and 
associate such records with the veteran's claims file.

In addition, the Board observes that additional evidence has 
been received, namely private medical records and statements 
from the veteran's daughter, which were not previously 
considered by the RO.  A Supplemental Statement of the Case 
(SSOC) was not issued, and the veteran did not submit a 
waiver of the RO's initial consideration of the evidence.  As 
such, the additional evidence must be referred to the RO for 
review and preparation of a Supplemental Statement of the 
Case, if a grant of the benefit sought is not made.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED to for 
the following action:

1.  The RO should obtain and associate 
with the claims file the records upon 
which the Social Security Administration 
(SSA) based its decision to award 
benefits to the veteran.  If the search 
for such records has negative results, 
the claims file must be properly 
documented as to the unavailability of 
these records.

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until he is notified. 





_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



